COMPLAINT/REMOVAL DISMISSAL
United States District Court
acy District of New York

 

 

 

 

YW Gago 19-19
io we fp me |

Mag. Judge Dkt. No. a lL) & Date. ee : |

£ PAG 7" rm | ai

usaono,_ LOIS BO AY)

The Government respectfully requests the Court to dismiss without prejudice the __“__ Complaint Removal
Proceedings in ay

: re & Sy ke G
United States v. I \ on) Ma Woe

/

! a as 4 ayy Cj 4 4 i eS
The Complaint/Rute4@-A ffidavit was filed on Or Megper x dal OI

MAAS Ad

Assistakr Owrep STATES ATTORNEY

DAT: eh KP \: CSA

(Print mame)

 

us. Marshals please withdraw warrant,

 

 

SO ORDERED: o~

§ A i ' ( f ; a i im e

caf a he ” . f i oe i > ye , *. / _

i { he fieu | | ( on. { _~ if Arm AMO LG
Unitep Stares MAGISTRATE JUDGE Dam

 

Distribution: White > Court Yellow + U.S. Marshals Green —* Pretrial Services Pink + AUSA Copy

 
